DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.

Claim 1 has been amended to recite:

    PNG
    media_image1.png
    289
    638
    media_image1.png
    Greyscale

Similar amendments have been made to the methods of remaining independent claims 9 and 17.  Applicant argues in connection with claim 1 that US 2014/0033331 to Salle et al. (Salle) cannot render claim 1 obvious under 35 U.S.C. 103 because “Salle does not teach or suggest the ‘cover’ feature added to claim 1, nor the amended ‘trace circuit’ feature that is ‘attached to an inside surface of the cover.’”  See Remarks, pages 8-9.  

	In particular, Salle discloses in connection with Fig. 3 a security wrap 20 that includes, among other things, a substrate 22, first and second screens 26 with a dielectric layer 28 disposed therebetween, and a layer of adhesive 30 (Salle, e.g., Fig. 3 and paragraphs 48-58).  The screens 26 are composed of a pattern of one or more conductive traces or conductors 46 that, when taken individually or collectively, constitute a trace circuit (Salle, e.g., Fig. 3 and paragraphs 48-58).  Salle discloses that the layer of adhesive 30 serves to bond the security wrap 20 to the parent device 16 such as a PCB or housing (Salle, e.g., Fig. 3 and paragraphs 48-58).  As shown in Fig. 2, for example, the security wrap 20 appears as a flexible sheet overlaying PCB 16 (Salle, e.g., Fig. 2 and paragraphs 47).  In such a configuration, the security wrap 20 of Fig. 3 will be bonded to the PCB 16 by the adhesive 30, with a top surface of substrate 22 (corresponding to the bottom surface of substrate 22 in Fig. 3) facing away from the PCB 16.  Accordingly, in Fig. 3 the substrate 22 of the security wrap 20 constitutes a cover, with the screens 26 attached to an inside surface of the substrate 22 and providing a perimeter that encloses the electronic module, e.g., a memory of POS device 10 (Fig. 1).  Similarly, when the security wrap 20 of Fig. 4 is bonded to a PCB 16, the dielectric layer 28 constitutes a cover, with screens 26 attached to an inside surface of the dielectric layer 28 and providing a perimeter that encloses the electronic module, e.g., a memory of POS device 10 (Fig. 1).  Annotated Fig. 3 of Salle below shows a side cross-sectional view of the security wrap 20 of Fig. 3 of Salle applied to the PCB 16 of 

[AltContent: ][AltContent: ]
    PNG
    media_image2.png
    128
    515
    media_image2.png
    Greyscale

Instant Application, Fig. 1 (Side Cross-Sectional View)

    PNG
    media_image3.png
    389
    396
    media_image3.png
    Greyscale


[AltContent: rect]
    PNG
    media_image4.png
    159
    573
    media_image4.png
    Greyscale


	


US 2014/0033331 to Salle et al., Fig. 3 Annotated, Side Cross-Sectional View of Security Wrap 20 of Fig. 3 Applied to PCB 16 of Fig. 2


Further to the discussion above, reference is also made to Fig. 16 of Salle which shows a PCB 16 having the security wrap fitted thereto, with the security wrap 20 enclosing an electronic module of the PCB 16 (Salle, e.g., paragraph 75).


    PNG
    media_image5.png
    517
    637
    media_image5.png
    Greyscale

Salle, Fig. 16

Additionally or alternatively to the application of Salle set forth above, Salle discloses a cover that encloses the PCB 16 (and therefore the electronic module) in the form of housing of device 10 (Salle, e.g., Fig. 1).  In this regard and with reference to Figs. 16 and 16A, Salle discloses a parent device 16 in the form of a PCB 16 having a security wrap 20 fitted thereto.  FIG. 16A is an exploded view of two connections between the security wrap 20 and the PCB 16 and discloses spigots 60 formed on a part of the housing for the PCB 16 that are arranged to bear down on the security wrap 20 so as to press screen terminals 48 against domes 34 and the domes 34 against PCB terminals to establish an electrical connection when the housing is closed.  When the housing is opened, the spigots 60 separate from the security wrap and the domes 34 relax and the connection is broken, raising an alarm condition (Salle, e.g., Figs. 16, 16A and paragraph 75).  Accordingly, Salle discloses a cover that encloses the electronic module in the form of a housing, and a trace circuit in the form of the screens 26 of 

	For the reasons set forth above, applicant’s amendments to claims 1, 9 and 17 do not patentably distinguish over the teachings of Salle.  Applicant does not separately argue the patentabilty of any dependent claim.  Accordingly, the rejection of claims 1-20 is maintained as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-5, 7-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0033331 to Salle et al. (Salle).

	Regarding claim 1, Salle discloses an electronic system (Salle, Figs. 1-4 and paragraphs 46-58, POS device 10) comprising:
	an electronic module (Salle, Figs. 1-4 and paragraphs 46-58, memory of POS device 10);
	a cover that encloses the electronic module (Salle, e.g., Figs. 1-4 and paragraphs 46-58, a security wrap 20 includes, among other things, a substrate 22, first and second screens 26 with a dielectric layer 28 disposed therebetween, and a layer of adhesive 30; screens 26 are composed of a pattern of one or more conductive traces or conductors 46 that, when taken individually or collectively, constitute a trace circuit; layer of adhesive 30 serves to bond the security wrap 20 to the parent device 16 such as a PCB or housing; as shown in Fig. 2, for example, the security wrap 20 appears as a flexible sheet overlaying PCB 16 (Salle, e.g., Fig. 2 and paragraphs 47); in such a configuration, the security wrap 20 of Fig. 3 will be bonded to the PCB 16 by the adhesive 30, with a top surface of substrate 22 (corresponding to the bottom surface of additionally or in the alternative, Salle discloses a cover that encloses the PCB 16 (and therefore the electronic module) in the form of housing of device 10 (Salle, e.g., Fig. 1); with reference to Figs. 16 and 16A, Salle discloses a parent device 16 in the form of a PCB 16 having a security wrap 20 fitted thereto; FIG. 16A is an exploded view of two connections between the security wrap 20 and the PCB 16 and discloses spigots 60 formed on a part of the housing for the PCB 16 that are arranged to bear down on the security wrap 20 so as to press screen terminals 48 against domes 34 and the domes 34 against PCB terminals to establish an electrical connection when the housing is closed; when the housing is opened, the spigots 60 separate from the security wrap and the domes 34 relax and the connection is broken, raising an alarm condition (Salle, e.g., Figs. 16, 16A and paragraph 75); accordingly, Salle discloses a cover that encloses the electronic module in the form of a housing, and a trace circuit in the form of the screens 26 of security wrap 20 that are attached to an inside surface of the housing by virtue of the spigots 60 formed on a part of the housing; also see Response to Arguments set forth above);
	a trace circuit attached to an inside surface of the cover and providing a perimeter that encloses the electronic module (see Salle as applied above, screens 26 attached to an inside surface of the substrate 22 and/or screens 26 attached to an inside surface of the housing by virtue of the spigots 60 formed on a part of the housing; also see Response to Arguments set forth above); and
a sensing circuit (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9) configured to:
	detect a discontinuity in the perimeter (see Salle as applied above, alarm circuit is able to monitor changes in resistance indicating tampering of the security wrap 20).

	It is at least implicit in Salle’s arrangement that the alarm circuit operates to initiate, in response to a detection, an action from a response device.  In other words, the monitored changes in resistance indicative of tampering of the security wrap 20 must necessarily be used to electronically initiate an action from a response device so that the stated purpose of the security wrap 20 (i.e., protect the data stored in the memory of the POS device 10) can be realized.  Nonetheless, to the extent that one of ordinary skill in the art would not understand this to be the case, the use of alarm circuits for initiating an action from a response device in response to detection of tampering is known (Salle, e.g., paragraph 4, systems may have an alarm circuit which may disable the device or simply give a visual indication that the security wrap has been removed).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s sensing circuit in the form of the alarm circuit 

	Although not presently relied upon in connection with the rejection of any pending claim, US 9,554,477 to Brodsky et al. (Brodsky) appears to at least suggest, if not explicitly disclose, all of the limitations of claim 1 and a number of dependent claims.  See, e.g., Brodsky, e.g., Figs. 4A-4B and col. 9, line 7 to col. 10, line 25, electronic components 402; also see Fig. 3 and col. 6, line 58 to col. 9, line 6; also see also see col. 12, lines 34-63; also see Abstract.

	Regarding claim 3, Salle as applied to claim 1 at least suggests wherein the action that signals a discontinuity in the perimeter is selected from the group consisting of: deleting encryption keys within the electronic module, sending an email notification, sending a Short Messaging Service (SMS) notification, illuminating an indictor and sounding an audible alarm (see Salle as applied to claim 1, Salle, e.g., paragraph 4, systems may have an alarm circuit which may disable the device or simply give a visual indication that the security wrap has been removed).

	Regarding claim 4, Salle as applied to claim 1 discloses wherein the sensing circuit is configured to detect a discontinuity in the perimeter by detecting a resistance of the trace circuit that indicates the discontinuity in the perimeter (see 

	Regarding claim 5, Salle as applied to claim 1 discloses wherein the trace circuit is fabricated as a flexible circuit (see Salle as applied to claim 1, e.g., paragraph 47, security wrap 20 appears as a flexible sheet overlaying PCB 16; also see paragraph 51, substrate 22 of security wrap 20 may be flexible; also see paragraph 53, security wrap 20 flexible circuit).

	Regarding claim 7, Salle as applied to claim 1 discloses wherein the perimeter of the trace circuit includes a first electrically conductive serpentine trace (see Salle as applied to claim 1, Salle, Figs. 1-4 and paragraphs 46-58, see Fig. 3 and paragraph 48, 52 in particular, security wrap 20 may include first screen 26 and second screen 26; screens 26 of security wrap 20 include one or more conductive traces or conductors 46 formed in serpentine mesh patterns; the perimeter of Salle’s trace circuit therefore includes a first electrically conductive serpentine trace in the form of traces/conductors 46 of the first screen 26).

wherein the trace circuit includes a second electrically conductive serpentine trace electrically insulated from the first electrically conductive serpentine trace by a dielectric layer (see Salle as applied to claim 7, Salle’s trace circuit includes a second electrically conductive serpentine trace in the form of traces/conductors 46 of the second screen 26; note that the traces/conductors 46 of Salle’s screens 26 are electrically insulated from each other by a dielectric layer 28 as shown in Fig. 3).

	Regarding claim 9, Salle discloses a method for designing an electronic system (Salle, Figs. 1-4 and paragraphs 46-58, POS device 10) for managed battery life and managed electronic data security for an electronic module (Salle, Figs. 1-4 and paragraphs 46-58, memory of POS device 10), the method comprising:
	receiving design requirements for the electronic system (Salle, Figs. 1-4 and paragraphs 46-58, see, e.g., paragraphs 46-47, security wrap is used to protect the data stored in the memory of the POS device 10; security wrap 20 appears as a flexible sheet overlaying PCB 16; a substrate of the security wrap 20 is opaque so as to hide the layout or pattern of a screen (not shown in FIG. 2) and the underlying circuitry on PCB 16; also see paragraphs 50-58 which specify further design requirements of Salle’s electronics system);
	choosing a dielectric material in accordance with the design requirements (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, choosing at least material of dielectric layer 28; additionally or in the alternative, choosing substrate 22 or choosing adhesive layer 30; see paragraph 51 in particular, substrate 22 is preferably a polymer 
	designing a trace circuit to include a chosen dielectric material (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, designing a trace circuit in the form of security wrap 20, which includes chosen material of dielectric layer 28);
	fabricating the trace circuit in accordance with the trace circuit design (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, fabricating the security wrap 20 in accordance with its design); and
	integrating the trace circuit into the electronic system by:
		surrounding the electronic module with a cover and attaching the trace circuit to an inner surface of the cover to provide a perimeter that encloses the electronic module (Salle, e.g., Figs. 1-4 and paragraphs 46-58, a security wrap 20 includes, among other things, a substrate 22, first and second screens 26 with a dielectric layer 28 disposed therebetween, and a layer of adhesive 30; screens 26 are composed of a pattern of one or more conductive traces or conductors 46 that, when taken individually or collectively, constitute a trace circuit; layer of adhesive 30 serves to bond the security wrap 20 to the parent device 16 such as a PCB or housing; as shown in Fig. 2, for example, the security wrap 20 appears as a flexible sheet overlaying PCB 16 (Salle, e.g., Fig. 2 and paragraphs 47); in such a configuration, the security wrap 20 of Fig. 3 will be bonded to the PCB 16 by the adhesive 30, with a top surface of additionally or in the alternative, Salle discloses a cover that encloses the PCB 16 (and therefore the electronic module) in the form of housing of device 10 (Salle, e.g., Fig. 1); with reference to Figs. 16 and 16A, Salle discloses a parent device 16 in the form of a PCB 16 having a security wrap 20 fitted thereto; FIG. 16A is an exploded view of two connections between the security wrap 20 and the PCB 16 and discloses spigots 60 formed on a part of the housing for the PCB 16 that are arranged to bear down on the security wrap 20 so as to press screen terminals 48 against domes 34 and the domes 34 against PCB terminals to establish an electrical connection when the housing is closed; when the housing is opened, the spigots 60 separate from the security wrap and the domes 34 relax and the connection is broken, raising an alarm condition (Salle, e.g., Figs. 16, 16A and paragraph 75); accordingly, Salle discloses a cover that encloses the electronic module in the form of a housing, and a trace circuit in the form of the screens 26 of security wrap 20 that are attached to an inside surface of the housing by virtue of the spigots 60 formed on a part of the housing; also see Response to Arguments set forth above); and
		electrically interconnecting the trace circuit to a sensing circuit (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm 

	Salle is not relied upon as explicitly disclosing characterizing dielectric materials that are candidates for use in the electronic system, and that the chosen dielectric material is chosen from candidate dielectric materials.  The identification of a number of suitable dielectric materials in view of Salle’s teaching that the dielectric layers provide insulation between adjacent conductive layers 26 and the subsequent selection of one of these dielectric materials for implementing Salle’s arrangement falls well-within the inferences and creative steps that a person of ordinary skill in the art would employ in light of Salle’s specific teachings and in view of the knowledge of one of ordinary skill in the circuit design arts.  Accordingly, the recitations of characterizing dielectric materials that are candidates for use in the electronic system and choosing a dielectric material from one of these candidates does not represent a patentable advance over Salle.

	Although not presently relied upon in connection with the rejection of any pending claim, US 9,554,477 to Brodsky et al. (Brodsky) appears to at least suggest, if not explicitly disclose, all of the limitations of at least claim 9.  See, e.g., Brodsky, e.g., Figs. 4A-4B and col. 9, line 7 to col. 10, line 25, electronic components 402; also see Fig. 3 and col. 6, line 58 to col. 9, line 6; also see also see col. 12, lines 34-63; also see Abstract.

wherein characterizing candidate dielectric materials includes characterizing electrical leakage properties, including temperature-dependent electrical leakage variation, of the candidate dielectric materials.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that characterizing candidate dielectric materials includes characterizing electrical leakage properties, including temperature-dependent electrical leakage variation, of the candidate dielectric materials.  In this way, a suitable dielectric material of Salle’s dielectric layer 28 providing insulation between adjacent conductive layers 26 may be selected based on, among other things, the expected operating temperatures of Salle’s POS device 10.

	Regarding claim 13, Salle as applied to claim 9 discloses wherein the candidate dielectric materials include materials selected from the group consisting of: an adhesive dielectric material and clad dielectric material sheet (see Salle as applied to claim 9, choosing adhesive layer 30; also see paragraph 56, adhesive layer may be an acrylic adhesive, epoxy, or urethane).

choosing, in accordance with the design requirements, a supplemental dielectric material, and wherein the designing of the trace circuit includes the dielectric material and the supplemental dielectric material (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, choosing at least material of substrate 22; see paragraph 51 in particular, substrate 22 is preferably a polymer film, typically a polyethylene terephthalate (PET or commonly referred to as polyester) film, that provides a base for a security wrap 20 circuit; substrate 22 may include other variants of polymer film including, but not limited to, polycarbonate, PEN, polyimide and PVC).

	Regarding claim 15, Salle as applied to claim 9 is not relied upon as explicitly disclosing wherein the choosing of a dielectric material in accordance with the design requirements includes selecting a dielectric material having: a characterized electrical leakage that is less than a specified electrical leakage value; and a characterized electrical leakage that varies less than a specified amount over an operating temperature range.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the choosing of a dielectric material in accordance with the design requirements includes selecting a dielectric material having a 

	Regarding claim 16, Salle as applied to claim 14 is not relied upon as explicitly disclosing wherein the designing of the trace circuit includes specifying amounts of the dielectric material and of the supplemental dielectric material that result in a leakage of the trace circuit that is less than a leakage threshold value.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  One of ordinary skill in the art would appreciate that in Salle’s arrangement that the thickness of the substrate 22 and dielectric layer 28 would have to a thickness sufficient to reduce the level of leakage current to an amount such that suitable electrical insulation/isolation can be maintained between electrical conductors.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the designing of the trace circuit 

	Regarding claim 17, Salle discloses a method for operating an electronic system for managed battery life and managed electronic data security for an electronic module, the method comprising:
	applying, with a sensing circuit, a voltage to a trace circuit that is attached to an inner surface of a cover that encloses an electronics module, wherein the trace circuit is configured to provide a perimeter that encloses the electronic module (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9; Salle’s alarm circuit monitors changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20 and therefore necessarily applies a voltage to the security wrap 20; security wrap 20 is or includes a trace circuit configured to provide a perimeter that encloses an electronic module in the form of Salle’s memory of POS device 10; see Salle as applied to claim 1, Salle, e.g., Figs. 1-4 and paragraphs 46-58, a security wrap 20 includes, among other things, a additionally or in the alternative, Salle discloses a cover that encloses the PCB 16 (and therefore the electronic module) in the form of housing of device 10 (Salle, e.g., Fig. 1); with reference to Figs. 16 and 16A, Salle discloses a parent device 16 in the form of a PCB 16 having a security wrap 20 fitted thereto; FIG. 16A is an exploded view of two connections between the security wrap 20 and the PCB 16 and discloses spigots 60 formed on a part of the housing for the PCB 16 that are arranged to bear down on the security wrap 20 so as to press screen terminals 48 against domes 34 and the domes 34 against PCB terminals to establish an electrical connection when the housing is closed; when the housing is opened, the spigots 60 separate from the security wrap and the domes 34 relax and the connection is broken, raising an alarm condition (Salle, e.g., Figs. 16, 16A and paragraph 75); accordingly, Salle discloses a cover that encloses the 
	measuring, with the sensing circuit, a sensed change/variation of resistance on the trace circuit (see Salle as applied above);
	comparing the sensed change/variation of resistance to resistance threshold to detect a discontinuity in the perimeter (see Salle as applied above; it is at least implicit in Salle’s arrangement that there is a threshold amount of resistance change/variation that will cause the alarm circuit to detect/indicate tampering, and that Salle’s alarm circuit implements some type of decisional logic/circuitry based on the value of the resistance change/variation relative to this threshold amount).

	It is at least implicit in Salle’s arrangement that the alarm circuit performs a step of initiating, with a response device electrically interconnected to the sensing circuit, an action in response to the sensed change/variation of resistance indicating the discontinuity in the perimeter.  In other words, the monitored changes in resistance indicative of tampering of the security wrap 20 must necessarily be used to electronically initiate an action from a response device so that the stated purpose of the security wrap 20 (i.e., protect the data stored in the memory of the POS device 10) can be realized.  Nonetheless, to the extent that one of ordinary skill in the art would not understand this to be the case, the use of alarm circuits for initiating an action from a response device in response to detection of tampering is known (Salle, e.g., paragraph 

	Salle is not relied upon as explicitly disclosing that the measured quantity is a sensed voltage, that the sensed voltage is compared to a voltage threshold in order to detect a discontinuity in the perimeter, and that an action is initiated in response to the sensed voltage indicating the discontinuity in the perimeter.  Rather, as discussed above, Salle discloses the use of sensed change/variation of resistance as a basis for determining tampering.  The examiner nonetheless takes Official notice of the fact that the application of a known current and measurement of a resultant voltage, or the application of a known voltage and measurement of a resultant current, in order to ascertain a change/variation of resistance in accordance with Ohm’s Law was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being 

	Although not presently relied upon in connection with the rejection of any pending claim, US 9,554,477 to Brodsky et al. (Brodsky) appears to at least suggest, if not explicitly disclose, all of the limitations of claim 17 and a number of dependent claims.  See, e.g., Brodsky, e.g., Figs. 4A-4B and col. 9, line 7 to col. 10, line 25, electronic components 402; also see Fig. 3 and col. 6, line 58 to col. 9, line 6; also see also see col. 12, lines 34-63; also see Abstract.

	Regarding claim 20, Salle discloses wherein the trace circuit is fabricated as a flexible circuit (see Salle as applied to claims 17 and 1, e.g., paragraph 47, security wrap 20 appears as a flexible sheet overlaying PCB 16; also see paragraph 51, substrate 22 of security wrap 20 may be flexible; also see paragraph 53, security wrap 20 flexible circuit).

Claims 2, 6, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salle in view of US 2009/0196418 to Tkacik et al. (Tkacik).

	Regarding claim 2, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claim 1);
	the electronic module is a memory of POS device (see Salle as applied to claim 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claim 1); and
	the sensing circuit is configured to detect an attempted violation of the secure perimeter (see Salle as applied to claim 1).

	Salle is not relied upon as explicitly disclosing that the POS device is a cryptography security system, that the electronic module is a cryptography module, and that the perimeter is a secure perimeter surrounding the cryptography module.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable memory 44, erase input of erasable key register 56, and a reset input of a lock register 82 in particular).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s POS device is a cryptography 

	Regarding claim 6, Salle as applied to claim 1 is not relied upon as explicitly disclosing wherein the response device is selected from the group consisting of: a processor circuit, a service processor, the electronic module and a network-connected device.  Tkacik discloses that a tamper signal may be routed from an output of tamper detection circuit to an input of programmable processor, zeroizable memory, an erase input of erasable key register, and a reset input of a lock register, and/or an disabling input of encryption engine (Tkacik, e.g., paragraph 41).  Additionally, Tkacik discloses that the processor and any programming code being executed thereby may perform an appropriate error handling routine, such as sounding an alarm or displaying an appropriate message, in response to the tamper event (Tkacik, e.g., paragraph 41).  Tkacik therefore discloses a response device in the form of a processor circuit that is configured to cause sounding of an alarm or displaying of an appropriate message and/or an electronic module in the form of a memory/register that is configured to erase its contents in response to a tamper signal.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the response device is at 

	Regarding claim 10, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claims 9 and 1);
	the electronic module is a memory of POS device (see Salle as applied to claims 9 and 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claims 9 and 1); and
	the sensing circuit is configured to detect an attempted violation of the secure perimeter (see Salle as applied to claims 9 and 1).

	Salle is not relied upon as explicitly disclosing that the POS device is a cryptography security system, that the electronic module is a cryptography module, that the perimeter is a secure perimeter surrounding the cryptography module, and that the electronic system design requirements include a minimum operational life of a battery configured to power the electronic system.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable memory 44, erase input of erasable key register 56, and a reset input of a lock register 82 in particular).  Tkacik 

	Claim 11 recites wherein the minimum operational life of a battery configured to power the electronic system is specified by a published cryptosecurity specification.  As discussed above in connection with claim 10, one of ordinary skill in the art would understand from Tkacik’s teachings that the ability to retain sensitive information such as cryptographic key 60 is dependent upon an inherently finite lifetime of a battery.  Additionally, the examiner takes Official notice of the fact that published cryptosecurity specifications (e.g., FIPS 140-2) for coordinating the requirements and standards of cryptography modules in order to maintain the confidentiality and integrity of the information protected by the module were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Although Tkacik is not relied upon as explicitly disclosing wherein the minimum operational life of a battery configured to power the electronic system is specified by a published cryptosecurity specification, one of ordinary skill in the art would understand from Tkacik’s teachings that maintaining the confidentiality and integrity of information such as cryptographic key 60 is dependent upon the minimum operational life of fixed power source 38, e.g., a battery.  It therefore would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle in view of Tkacik such that the minimum operational life of a battery configured to power the electronic system is specified by a 

	Regarding claim 18, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claims 17 and 1);
	the electronic module is a memory of POS device (see Salle as applied to claim 17 and 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claims 17 and 1); and
	the sensing circuit is configured to detect an attempted violation of the secure perimeter surrounding the memory of POS device (see Salle as applied to claims 17 and 1).

	Salle is not relied upon as explicitly disclosing that the POS device is a cryptography security system, that the electronic module is a cryptography module, and that the perimeter is a secure perimeter surrounding the cryptography module.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable 

	Salle is not relied upon as explicitly disclosing the response device is selected from the group consisting of: the electronic module, a processor circuit, a network-connected device and a service processor.  Tkacik discloses that a tamper signal may be routed from an output of tamper detection circuit to an input of programmable processor, zeroizable memory, an erase input of erasable key register, and a reset input of a lock register, and/or an disabling input of encryption engine (Tkacik, e.g., paragraph 41).  Additionally, Tkacik discloses that the processor and any programming code being executed thereby may perform an appropriate error handling routine, such as sounding an alarm or displaying an appropriate message, in response to the tamper event (Tkacik, e.g., paragraph 41).  Tkacik therefore discloses a response device in the form of a processor circuit that is configured to cause sounding of an alarm or displaying of an appropriate message and/or an electronic module in the form of a 

	Regarding claim 19, Salle in view of Tkacik as applied to claim 18 discloses wherein the response that signals a discontinuity in the perimeter is selected from the group consisting of: deleting encryption keys within the electronic module, sending an email notification, sending a Short Messaging Service (SMS) notification, illuminating an indictor and sounding an audible alarm (see Salle in view of Tkacik as applied to claim 18, e.g., functions such as sounding of an alarm, displaying of an appropriate message and/or erasing of sensitive information in response to a tamper event can be realized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,554,477 to Brodsky et al. relates to tamper-respondent assemblies and fabrication methods  See, e.g., Brodsky, e.g., Figs. 4A-4B and col. 9, line 7 to col. 10, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863